Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim 1 8, and 15 have been considered and are persuasive with respect the instant amendment; however, a new ground of rejection is entered as teaching a healthcare system that includes a visitor class.  Applicant’s arguments, page 8/10, last paragraph, have been fully considered.  The Examiner suggests elaborating upon how the classification limitations are utilized by the healthcare system in the context of controlling ultraviolet light. The instant amendment elaborates upon data types but without linking the particular types, see published paragraph 0086, Applicant’s Specification.
  Dependent claims 2,3,5,7,9,10,12,14,16,17, and 19 are rejected based on their dependency on a rejected base claim.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are
Ultraviolet light control engine, 0021 (e.g. processor)
Disinfection environment tracking engine, 0021 (e.g. processor)
0021: As an example implementation, the building automation system 100 shown in FIG. 1 includes a disinfection environment tracking engine 102 and a UV light control engine 104. The building automation system 100 may implement the engines 102, 104 (and components thereof) in various ways, for example 102, 104 may take the form of processor-executable instructions stored on a non-transitory machine-readable storage medium and the hardware for the engines 102, 104 may include a processor to execute those instructions. A processor may take the form of single processor or multi-processor systems, and in some examples, the building automation system 100 implements multiple engines using the same computing system features or hardware components (e.g., a common processor or a common storage medium).   
Accordingly, examiners will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
     Each respective engine represents a substitute for “means” and represent non-structural terms having no specific structural meaning.
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
     Each respective engine is configured to control operation of at least light and/or determining real time occupancy via another linking phrase (e.g. configured to)
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
    The disinfection environment tracking engine is not modified by structure, connotes structure, or otherwise represents sufficient structure.  The terms disinfection, environment, and tracking represent descriptive terms of what the engine represents opposed to structural modifiers.  The same rationale is applicable to the ultraviolet light control engine.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lalicki et al (PG/PUB 2020/0016288) in view over Stibich (PG/PUB 2017/0312379) and in further view over Bearman et al. (PG/PUB 2009/0265106).

As per claim 1, Lalicki et al. teaches a building automation system comprising:
a plurality of occupancy sensors configure to generate real time occupancy data associated with a plurality of objects detected within an area (Figure 6 – 120A, 0048-49, 0059, 0063)
a building automation system including a disinfection environment tracking engine and an ultraviolet light control engine (Figure 1 – 110, 0048-49, 0059, 0063 e.g. see disinfection environment tracking engine and Figure 6 – 110 w/ 133, see also 0048-49, 0059, 0063 e.g. ultra-violet light tracking engine)
the disinfection environment tracking engine configured to determine real time occupant density of the plurality of objects detected within the area based on the real time occupancy data generated by the plurality of occupancy sensors (Figure 1 – 110, 0048-49, 0059, 0063) and
an ultraviolet light control engine configured to control operation of at least one ultraviolet light to disinfect the area based on the real time occupant density determined by the disinfection environment tracking engine (Figure 6 – 110 w/ 133, see also 0048-49, 0059, 0063); however, LaLicki does not describe the health information system limitations as described below.  Stibich teaches the health information system limitations as described below.
wherein the ultraviolet light control engine controls the operation of the at least one ultra-violet light based on health information received from a health information system and the real time occupant density (Stibich, 0140-0141 e.g. see controlling UV sources based in part on receiving occupant information from a database/health information system (e.g. health information system), see also LaLicki et al., 0048-49 as teaching wherein the ultraviolet light control engine controls the operation of the at least one ultra-violet light based on health information received)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Stibich (e.g. determining operating parameters of one or more disinfecting sources based upon accessing a database indicating occupant information), to the teachings of LaLicki (e.g. controlling UV light based in part on occupant levels), would achieve an expected and predictable result via adapting the control engine of LaLicki to integrate the pertinent database access function of Stibich for customizing UV light parameters based on part on occupant characteristics to optimize safety by adjusting to different infection levels per occupant.
    The combination of Lalicki and Stibich does not teach the classification limitations as described.   Bearman et al. teaches the classification limitations as described below.
wherein the health information received from the health information system comprises a healthcare profession classification selected from a group consisting of a doctor class, a nurse class, or a staff class, and a non-healthcare processional 
wherein one  one object of the plurality of objects corresponds to a class of the healthcare professional classification and another object of the plurality of objects corresponds to a class of the non-healthcare professional classification (0062, see also 0042, 0045, 0051, 0077, Figure 15-224), and see the combination of Lalicki and Stibich as teaching the health information system for providing the health information)
        One of ordinary skill in the art before the effective filing date of the invention applying the teachings of Bearman et al., namely providing a classification from a group consisting of at least a hospital personnel (e.g. doctor, nurse, patient), wherein at least one object (occupant) corresponds to at least one doctor, nurse, or patient, to the teachings of Lalicki in combination with Stibich, namely providing a health information system, would achieve an expected and predictable result via adapting the health information system to integrate the classification/categories of Bearman et al. into the health information system of Lalicki, as modified, to provide means for determining relationships between hospital entities. One of ordinary skill in the art would be motivated to apply Bearman for determining relationships and interactions between entities for infection control, as described 0003, 0031



the real time occupancy data include individual occupancy data corresponding to a presence within the area by each object of the plurality of objects detected by the plurality of occupancy sensors (0048-49, 0059, 0063))
the disinfection environment tracking engine determines real time occupant density based on the individual occupancy data associated with the plurality of objects (0048-49, 0059, 0063))
As per claim 3, Lalicki et al. teaches the building automation system as described by claim 1, wherein the ultraviolet light control engine controls at least one operation property of the at least one ultraviolet light selected from the group consisting of operation time, operation duration, operation frequency, or operation strength for each ultraviolet light (ABSTRACT, 0065)

As per claim 5, Lalicki et al. teaches the building automation system as described by claim 1, wherein the health information received from the health information system includes at least one scheduled event associated with an occupant and the area (0075 e.g. see patient scheduled to occupy the room) 
As per claim 6, Lalicki et al., as modified Greiner teaches the building automation system as described by claim 1, wherein
the health information received from the health information system comprises a non-healthcare professional class including a patient class or a visitor class (Greiner, 0031)

disease class indicating a disease exposed to the area; or service class indicating at least a portion of the control operation of the at least one ultraviolet light to disinfect the area based on a disease exposed to the area (0075 e.g. see infection information of the patient and/or identification of a pathogen)

As per claim 8, Lalicki et al. teaches a method of a building automation system comprising:
generating, at a plurality of occupancy sensors, real time occupancy data associated with a plurality of objects detected within an area (supra claim 1)
determining, at a disinfection environment tracking engine, real time occupant density of the plurality of objects detected within the area based on the real time occupancy data generated by the plurality of occupancy sensors ((supra claim 1)) and
controlling, at an ultraviolet light control engine, operation of at least one ultraviolet light to disinfect the area based on health information received from a health information system and the real time occupant density determined by the disinfection environment tracking engine (supra claim 1)
wherein the health information received from the health information system comprises a healthcare profession classification selected from a group consisting 
wherein one object of the plurality of objects corresponds to a class of the healthcare professional classification and another object of the plurality of objects corresponds to a class of the non-healthcare professional classification (0062, see also 0042, 0045, 0051, 0077, Figure 15-224), and see the combination of Lalicki and Stibich as teaching the health information system for providing the health information), supra claim 1

As per claim 9, Lalicki et al. teaches the method as described by claim 8, wherein:
the real time occupancy data include individual occupancy data corresponding to a presence within the area by each object of the plurality of objects detected by the plurality of occupancy sensors; supra claim 2
determining real time occupant density includes determining the real time occupant density based on the individual occupancy data associated with the plurality of objects. Supra claim 2
As per claim 10, Lalicki et al. teaches the method as described by claim 8, wherein controlling the operation of the at least one ultraviolet light includes controlling at least one operation property of the at least one ultraviolet light selected from the group consisting of operation time, 
As per claim 12, Lalicki et al. teaches the method as described by claim 8, wherein the health information received from the health information system includes at least one scheduled event associated with an occupant and the area, supra claim 5
As per claim 13, Lalicki et al., as modified by Greiner, teaches the method as described by claim 8, wherein:
the health information received from the health information system comprises a non-healthcare professional class including a patient class or a visitor class (Greiner, 0031)
As per claim 14, Lalicki et al. teaches the method as described by claim 8, wherein the health information received from the health information system includes at least one:
or service class indicating at least a portion of the control operation of the at least one ultraviolet light to disinfect the area based on a disease exposed to the area, supra claim 7, see also Stibich (0140-141, 0133-135, supra claim 1)

As per claim 15, The combination of cited prior art teaches the non-transitory machine-readable medium comprising storing instructions that, when executed by a processor, cause a system to:
generate real time occupancy data associated with a plurality of objects detected within an area; supra claim 1
determine real time occupant density of the plurality of objects detected within the area based on health information received from a health information system and  the real time occupancy data generated by the plurality of occupancy sensors; supra claim 1
control operation of at least one ultraviolet light to disinfect the area based on health information the real time occupant density determined by the disinfection environment tracking engine, supra claim 1
wherein the health information received from the health information system comprises a healthcare profession classification selected from a group consisting of a doctor class, a nurse class, or a staff class, and a non-healthcare processional classification including a visitor class (0062, see also 0042, 0045, 0051, 0077, Figure 15-224), supra claim 1
wherein one  object of the plurality of objects corresponds to a class of the healthcare professional classification and another object of the plurality of objects corresponds to a class of the non-healthcare professional classification (0062, see also 0042, 0045, 0051, 0077, Figure 15-224), and see the combination of Lalicki and Stibich as teaching the health information system for providing the health information), supra claim 1

As per claim 16, Lalicki et al. teaches the non-transitory machine-readable medium as described by claim 15, wherein: the real time occupancy data include individual occupancy data 
the instructions cause the system to determine the real time occupant density based on the individual occupancy data associated with the plurality of objects. Supra claim 2
As per claim 17, Lalicki et al. teaches the non-transitory machine-readable medium as described by claim 15, wherein the ultraviolet light control engine controls at least one operation property of the at least one ultraviolet light selected from the group consisting of operation time, operation duration, operation frequency, or operation strength for each ultraviolet light, supra claim 3.
As per claim 19, Lalicki et al. teaches the non-transitory machine-readable medium as described by claim 15, wherein the health information received from the health information system includes at least one scheduled event associated with an occupant and the area, supra claim 5
As per claim 20, Lalicki et al. teaches the non-transitory machine-readable medium as described by claim 15, wherein:
the health information received from the health information system comprises a non-healthcare professional class including a patient class or a victory class (Greiner, 0031)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

       20180339073, 20170246329- Figures 11 -13, claim 1, 20070231194-clm 19

Occupant based sterilization
 20180296711, 20170246331, 20100032589, 9310088, 20150343104, 20200254125, 20170246331 
  Occupant Density
    20200348038 -0112, 0152, 0155


Disinfecting Intensity
  9358313, 8877124 , 20170151359, 20200289686. 20200179544

  Risk Mapping
   20200145447, 20200176125, 10303843, 20150234981, 20150125937 -0029, Figure 6, 20150100330-0017

      Occupant categorization
    20210280303  20130085609


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DARRIN D DUNN/Patent Examiner, Art Unit 2117